 



Exhibit 10.14

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (“Second Amendment”) is made and entered and into this 31st day
of March, 2003 by and between Marc Weinstein (“Executive”) and Mayor’s Jewelers,
Inc. (“Company”).

WHEREAS, Executive and Company entered into an Employment Agreement dated
October 26, 2001 and an Amendment to Employment Agreement dated July 19, 2002
(collectively the “Employment Agreement”);

WHEREAS, except as amended hereby, all terms and conditions of the Employment
Agreement shall remain in full force and effect;

NOW THEREFORE, in consideration of the foregoing, and the mutual promises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged by the parties,
Executive and Company agree as follows:



1.   At the end of Section 2.01 the following sentence shall be added: From
March 31st, 2003 the Executive minimum base salary, before deducting all
applicable withholdings, shall be increased from $200,000 to $240,000 per year,
payable at all times and in a manner dictated by the Company’s standard payroll
practices.   2.   Section 2.02(a) shall be deleted and replaced by the
following: In addition to the base salary, the Executive shall be entitled to
receive an annual cash bonus for each fiscal year of the Company that ends
during the Term (the “Bonus Award”) based upon the achievement of performance
goals the whole according to the Corporate Management Performance Bonus Plan set
for all members of the Company Senior Management and detailed in the yearly
bonus letter. A target level of (or levels) shall be established, which, if
achieved, shall entitle the Executive to 40% of base salary. A range of targets
has been provided as outlined in the Corporate Management Performance Bonus Plan
document which shows a range from 0% bonus payout at 75% of target to 110% of
bonus payout at 135% of target.   3.   The Executive and the Company agree that
the amendment to Section 2.02(a) does not constitute a Good Reason under the
Employment Agreement. But for greater clarity and certainty, the Executive
hereby definitely and irrevocably waives and release all claims and/or rights
and/or remedies that he may had, have or would have against the Company, its
direct or indirect subsidiaries and their respective officers, agents, directors
and Executives related to Good Reason for the modification of the bonus target
level reflected in this Second Amendment.   4.   The amendments contemplated in
this Second Amendment shall be effective as of March 31st, 2003 and shall not be
retroactive.

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as set forth below:

      MAYOR’S JEWELERS, INC   EXECUTIVE, Marc Weinstein           By: /s/ Thomas
A. Andruskevich


--------------------------------------------------------------------------------

Thomas A. Andruskevich, Chief Executive Officer   /s/ Marc Weinstein


--------------------------------------------------------------------------------

 